People v Cruz (2019 NY Slip Op 09101)





People v Cruz


2019 NY Slip Op 09101


Decided on December 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 19, 2019

Richter, J.P., Manzanet-Daniels, Webber, Gesmer, JJ.


2299/14 10568A 1650/16 10568

[*1] The People of the State of New York, Respondent,
vJames Cruz, Defendant-Appellant.


Christina A. Swarns, Office of The Appellate Defender, New York (David Billingsley of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Angel E. Chiohh of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (Denis Boyle, J.), rendered March 21, 2017,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 19, 2019
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.